doubIt DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-10, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 2004/0089015 – previously cited) in view of Kanazawa (US 4,932,215 – previously cited) and Peterson (US 5,266,020 – previously cited). 

Regarding claim 1, Knight teaches a heating, ventilation, and/or air conditioning (HVAC) system (1, Fig. 1, see paragraph [0020]), comprising: 
a cooling circuit (see the circuit between 2, 6, 16, and 12 in Fig. 1, as noted in terms of refrigerant flow in paragraph [0021]) including a condenser (6, Fig. 1, see paragraph [0021]), a compressor (2, Fig. 1, see paragraph [0021]), an evaporator (12, Fig. 1, see paragraph [0021]), and a three-way valve (29, Fig. 1, see paragraph [0026]), 
wherein the HVAC system is configured to circulate refrigerant through the cooling circuit in a cooling operating mode (see paragraph [0021] which describes the cooling mode); 
a reheat circuit (26, Fig. 1, see paragraph [0024]) including a reheat heat exchanger (32, Fig. 1, see paragraph [0025]), the compressor, the evaporator, and the three-way valve (the circuit can be defined to extend between 26, 16, 12, and 2), wherein the HVAC system is configured to circulate refrigerant through the reheat circuit in a reheat operating mode (see paragraph [0026] which describes the reheat circuit); 
a recovery circuit (60, Fig. 1, see paragraph [0024]) extending between the condenser and the compressor (see Fig. 1, see paragraph [0024]) and including a recovery valve (62, Fig. 1, see paragraph [0024]); and 
a control system (see paragraph [0021] which notes a controller that is not shown in the drawings) configured to send a first signal to the three-way valve to switch the HVAC system between the cooling operating mode and the reheat operating mode (see paragraphs [0026]-[0027] which notes the controller sends a signal to the three-way valve 29 to switch modes).
Knight does not specifically teach that the control system comprises a time delay relay configured to execute a time delay, and that the control system is configured to execute the time delay relay after sending the first signal; send a second signal to the recovery valve of the HVAC system to recover refrigerant from the cooling circuit at after executing the time delay in order to maintain pressure in the condenser during the time delay.
Peterson teaches a control means which includes a controller (Peterson, Fig. 3, see col. 3, lines 27-35) which includes a time delay relay (Peterson, 49, Fig. 3, see col. 3, lines 27-35) for maintaining a valve to be in an open position for a predetermined time (Peterson, claim 5). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight with a time delay relay to execute a time delay with relation to a valve, as taught by Peterson, in order provide greater control over the valves, thereby providing increased optimization capability over the system. 
Knight as modified does not specifically teach that the control system is configured to execute the time delay via the time delay relay after sending the first signal; send a second signal to the recovery valve of the HVAC system to recover refrigerant from the cooling circuit at after executing the time delay in order to maintain pressure in the condenser during the time delay.
The Examiner notes that Knight as modified does teach a signal is sent to the recovery valve of the HVAC system to recover refrigerant from the cooling circuit (see Knight, paragraph [0026] which notes the controller sending a signal to open 62), and while Knight as modified does not specify that this signal is sent after executing the time delay after sending the first signal, there are only two possibilities of when the signal is sent to the recovery valve. Namely, this signal can only be sent at the same time as sending the first signal to switch modes or after. 
However, Kanazawa teaches a control for multi-air conditioner system (Kanazawa, Title) which features setting a time corresponding to a period of recovery control for recovering refrigerant by controlling the opening degree of a control valve during the recovery operation (Kanazawa, col. 2, lines 55-65), wherein the recovery control is executed at a time interval after the start of a heating operation (Kanazawa, col. 4, lines 1-15). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight with the teaching of opening the recovery valve after a time delay when switching operation modes, as taught by Kanazawa, as there are only two possibilities of when the recovery valve is opened with the switching of operation modes (i.e. either at the same time of switching or shortly after switching modes) thus making the combination obvious to try to one of ordinary skill in the art, in order to assess the benefits a time delay in opening the recovery valve has on the HVAC system.
The Examiner notes that the limitation: “send a second signal to the recovery valve of the HVAC system to recover refrigerant from the cooling circuit at after executing the time delay in order to maintain pressure in the condenser during the time delay” is met as Knight as modified teaches the sending of a second signal to the recovery valve, and the limitations “to recover refrigerant from the cooling circuit at after executing the time delay in order to maintain pressure in the condenser during the time delay” are intended use limitations and as Knight as modified teaches the structural and control limitations of the claim, the combination is further capable of meeting the intended use of the claimed invention. 

Regarding claim 4, Knight as modified teaches the HVAC system of claim 1, wherein the time delay relay is integral to a main controller of the control system (Peterson, 49, Fig. 3, see col. 3, lines 27-35 which notes the control unit shown in Fig. 3 is integral with the time relay). 

Regarding claim 5, Knight as modified teaches the HVAC system of claim 1, wherein the control system is configured to switch the HVAC system from the cooling operating mode to the reheat operating mode prior to sending the second signal (met through the combination with Kanazawa as noted in the rejection of claim 1 above, as Knight teaches switching from cooling to reheat in paragraph [0026] and Kanazawa teaches the time delay when switching modes). 

Regarding claim 6, Knight as modified teaches the HVAC system of claim 1, wherein the recovery circuit extends from a first location along the cooling circuit upstream of the condenser and downstream of the three-way valve relative to a refrigerant flow through the cooling circuit (see Annotated Fig. A below, see paragraph [0021] which describes fluid flow in cooling mode) and to a second location along the cooling circuit upstream of the compressor relative to the refrigerant flow (see Annotated Fig. A, below and paragraph [0021] which describes fluid flow in the cooling mode).  

    PNG
    media_image1.png
    925
    1104
    media_image1.png
    Greyscale

Regarding claim 7, Knight as modified teaches the HVAC system of claim 1, comprising an additional recovery circuit (Knight, 50, Fig. 1, see paragraph [0024]) extending between the reheat heat exchanger and the compressor (Knight, see Fig. 1 which shows 50 between the reheat heat exchanger 32 and the compressor 2) and including an additional recovery valve (Knight, 52, Fig. 1, see paragraph [0025]) configured to be actuated based on the second signal (Knight, see paragraph [0027] which notes that 52 is actuated based on a signal that is analogous to the second signal claimed), 
wherein the HVAC system is configured to switch from the reheat operating mode to the cooling operating mode in response to the first signal (Knight, see paragraph [0027] where the signal to change operation modes is analogous to the first signal).

Regarding claim 8, Knight as modified teaches the HVAC system of claim 7, wherein the recovery circuit extends from a first location along the reheat circuit upstream of the reheat heat exchanger and downstream of the three-way valve relative to a refrigerant flow through the reheat circuit (see Annotated Fig. B below, see paragraph [0026] which describes fluid flow in reheat mode) and 
to a second location along the reheat circuit upstream of the compressor relative to the refrigerant flow (see Annotated Fig. B below, see paragraph [0026] which describes fluid flow in reheat mode).  

    PNG
    media_image2.png
    730
    1102
    media_image2.png
    Greyscale


Regarding claim 9, Knight as modified teaches the HVAC system of claim 1, but does not teach that the time delay is between one second and thirty seconds.  However, the claimed time delay is merely a result-effective variable, the general conditions of which are recognized by the prior art. Namely, the claim requires a certain period of time that the time delay comprises. Since Knight as modified teaches a time delay (see Kanazawa which teaches a time delay of 5 or 10 minutes per col. 4, lines 1-15), it is not considered inventive or patentability distinguishable to determine an optimum or application specific range for the length of the time delay. Further, the Examiner notes that Applicant’s disclosure notes that the time delay can be between 1 second to 10 minutes (see paragraph [0022] in Applicant’s published specification), which is sufficed by Knight as modified. 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified with a time delay between one second and thirty seconds, in order to assess how this time delay benefits the recovery operation. 

Regarding claim 10, Knight as modified teaches the HVAC system of claim 1, but does not teach that the time delay is between five seconds and sixty seconds. However, the claimed time delay is merely a result-effective variable, the general conditions of which are recognized by the prior art. Namely, the claim requires a certain period of time that the time delay comprises. Since Knight as modified teaches a time delay (see Kanazawa which teaches a time delay of 5 or 10 minutes per col. 4, lines 1-15), it is not considered inventive or patentability distinguishable to determine an optimum or application specific range for the length of the time delay. Further, the Examiner notes that Applicant’s disclosure notes that the time delay can be between 1 second to 10 minutes (see paragraph [0022] in Applicant’s published specification), which is sufficed by Knight as modified. 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified with a time delay between five seconds and sixty seconds, in order to assess how this time delay benefits the recovery operation. 

Regarding claim 25, Knight as modified teaches the control system of claim 1, but does not teach that the control system is an external control system, the HVAC system comprises a main control system configured to regulate operation of the compressor, and the external control system is communicatively coupled to the main control system. 
Kanazawa teaches a control for multi-air conditioner system (Kanazawa, Title) which features a controller for regulating operation of the compressor (Kanazawa, Fig. 2, see col. 4 lines 35-40 which notes that the controller 53 controls the compressor) and a controller for controlling a time delay (Kanazawa, Fig. 2, see col. 4, lines 35-56 which notes how controller 52 controls the opening of a recovery valve, see col. 2, lines 57-65 which outlines the recovery control operation which is predicated on the opening/closing of the control valve noted in Fig. 2).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified with the teaching of utilizing a main control system for regulating operation of the compressor and a control system coupled to the main control system, as taught by Kanazawa, in order to provide dedicated controllers for different operations thereby providing dedicated control for specific operations which thereby providing a more focused control operation by dividing operations to multiple control elements. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Kanazawa and Peterson, as applied to claim 1, further in view of Wenzel (US 8,517,018).

Regarding claim 3, Knight as modified teaches the HVAC system of claim 1, but does not teach that the time delay relay is external to a main controller of the control system. The Examiner notes that the time relay can only be external or internal to the main controller in order to functionally work in the HVAC system. Wenzel teaches a time delay control can be realized as a mechanical function or the logic may be part of an electronic controller (Wenzel, see col. 8, lines 49-51). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified with a time delay relay that is external to a main controller, as taught by Wenzel, as it would be obvious to try in order to assess how positioning the time delay relay external to the main controller effects the desired control function. 

Claims 11-18, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 2004/0089015 – previously cited) in view of Kanazawa (US 4,932,215 – previously cited).

Regarding claim 11, Knight teaches a control system (see paragraph [0021] which notes a controller that is not shown in the drawings, further see Fig. 3, paragraph [0018] which notes a control method) for a heating, ventilation, and/or air conditioning (HVAC) system (1, Fig. 1, see paragraph [0020]), wherein the control system comprises: 
a three-way valve (29, Fig. 1, see paragraph [0026]) configured to actuate to direct refrigerant through a cooling circuit (see the circuit between 2, 6, and 12 in Fig. 1) of the HVAC system in a cooling operating mode (see paragraph [0027]) and through a reheat circuit (26, Fig. 1, see paragraph [0024]) of the HVAC system in a reheat operating mode (see paragraph [0026]); 
a recovery valve (62, Fig. 1, see paragraph [0024]) configured to actuate to direct refrigerant from the cooling circuit to a recovery circuit (60, Fig. 1, see paragraph [0024], further see paragraph [0026] which notes the actuation of 62) of the HVAC system; and 
a controller (see paragraph [0021] which notes a controller that is not shown in the drawings) configured to: send a first signal to actuate the three-way valve to switch between the cooling operating mode and the reheat operating mode (see paragraphs [0026]-[0027] which notes the controller sends a signal to the three-way valve 29 to switch modes).- 28 -18-0754-US (JOCI:0649)
Knight does not teach execute a time delay after sending a first signal to actuate the three-way valve to switch between the cooling operating mode and the reheat operating mode; and send a second signal to actuate the recovery valve of the HVAC system after execution of the time delay, wherein the controller is an external controller configured to be coupled to a main controller of the HVAC system.  
The Examiner notes that Knight does teach a signal is sent to the recovery valve of the HVAC system to recover refrigerant from the cooling circuit (see paragraph [0026] which notes the controller sending a signal to open 62), and while Knight does not specify that this signal is at a subsequent time based on the first signal, there are only two possibilities of when the signal is sent to the recovery valve. Namely, this signal can only be sent at the same time as sending the first signal to switch modes or after. 
However, Kanazawa teaches a control for multi-air conditioner system (Kanazawa, Title) which features setting a time corresponding to a period of recovery control for recovering refrigerant by controlling the opening degree of a control valve during the recovery operation (Kanazawa, col. 2, lines 57-65), wherein the recovery control is executed at a time interval after the start of a heating operation (Kanazawa, col. 4, lines 1-15). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight with the teaching executing a time delay after sending a first signal and sending a signal to actuate the recovery valve after the time delay, as taught by Kanazawa, as there are only two possibilities of when the recovery valve is opened with the switching of operation modes (i.e. either at the same time of switching or shortly after switching modes) thus making the combination obvious to try to one of ordinary skill in the art, in order to assess the benefits a time delay in opening the recovery valve has on the HVAC system.

Regarding claim 12, Knight as modified teaches the control system of claim 11, wherein the controller is configured to determine the time delay based on one or more operator inputs (see Kanazawa, claim 5 which notes that the time delay is predetermined, and suffices as an operator input as the operator has to predetermine and input the time delay either manually or through program logic), or one or more operating conditions of the HVAC system, or both (these limitations are not required as the claim is claimed in the alternative).  

Regarding claim 13, Knight as modified teaches the control system of claim 11, comprising an additional recovery valve (Knight, 52, Fig. 1, see paragraph [0025]) configured to actuate (Knight, see paragraph [0027] which notes that 52 is actuated) to direct refrigerant from the reheat circuit of the HVAC system to an additional recovery circuit (Knight, 50, Fig. 1, see paragraph [0024]).  

Regarding claim 14, Knight as modified teaches the control system of claim 13, wherein the controller is configured to send the second signal to actuate the additional recovery valve (Knight, see paragraph [0027] which notes that 52 is actuated based on a signal that is analogous to the second signal claimed), after execution of the time delay (met through the combination with Kanazawa).  

Regarding claim 15, Knight as modified teaches the control system of claim 13, wherein the controller is configured to maintain the additional recovery valve in a closed position during operation of the HVAC system (Knight, see paragraph [0026] where the additional recovery valve 52 is closed). The Examiner notes that “the recovery valve, or both” is not required as the claim is claimed in the alternative.  

Regarding claim 16, Knight as modified teaches the control system of claim 11, wherein the controller is configured to calculate the time delay for execution based on a time associated with the first signal (met through the combination as Knight requires a first signal to switch operation modes per paragraphs [0026]-[0027], and Kanazawa teaches a time delay associated with changing of operation modes per the rejection of claim 11 above, see motivation to combine above).  

Regarding claim 17, Knight as modified teaches the control system of claim 11, wherein the recovery circuit extends from a first location along the cooling circuit upstream of a condenser and downstream of the three-way valve relative to a refrigerant flow through the cooling circuit (see Annotated Fig. A below, see paragraph [0021] which describes fluid flow in cooling mode) and to a second location along the cooling circuit upstream of a compressor relative to the refrigerant flow (see Annotated Fig. A, below and paragraph [0021] which describes fluid flow in the cooling mode).    

    PNG
    media_image1.png
    925
    1104
    media_image1.png
    Greyscale

Regarding claim 18, Knight teaches a heating, ventilation, and/or air conditioning (HVAC) system (1, Fig. 1, see paragraph [0020]), comprising: 
a cooling circuit (see the circuit between 2, 6, and 12 in Fig. 1) including a condenser (6, Fig. 1, see paragraph [0021]), a compressor (2, Fig. 1, see paragraph [0021]), an evaporator (12, Fig. 1, see paragraph [0021]), and a three-way valve (29, Fig. 1, see paragraph [0026]), wherein the HVAC system is configured to circulate refrigerant through the cooling circuit in a cooling operating mode (see paragraphs [0021] and [0027]); 
a reheat circuit (26, Fig. 1, see paragraph [0024]) including a reheat heat exchanger (32, Fig. 1, see paragraph [0027]), the compressor, the evaporator, and the three-way valve (the circuit can be defined to extend between 26, 16, 12, and 2), wherein the HVAC system is configured to circulate refrigerant through the reheat circuit in a reheat operating mode (see paragraph [0026] which describes the reheat circuit); 
a first recovery circuit (60, Fig. 1, see paragraph [0024] extending between the condenser and the compressor (see Fig. 1, see paragraph [0024]) and including a first recovery valve (see Fig. 1, see paragraph [0024]); 
a second recovery circuit (50, Fig. 1, see paragraph [0024]) extending between the reheat heat exchanger and the compressor (see Fig. 1) and including a second recovery valve (Knight, 52, Fig. 1, see paragraph [0025]); and 
an control system (see paragraph [0021] which notes a controller that is not shown in the drawings) is configured to send a first signal to the three-way valve to switch the HVAC system between the cooling operating mode and the reheat operating mode (see paragraphs [0026]-[0027] which notes the controller sends a signal to the three-way valve 29 to switch modes).
Knight does not teach:
a main control system configured to regulate the operation of the compressor; and
an external control system communicatively coupled to the main control system, wherein the external control system, the external control system is configured to subsequently send a second signal to the first recovery valve or to the second recovery valve to recover refrigerant from the cooling circuit or from the reheat circuit, respectively, after a time delay calculated based on the first signal to maintain a pressure in the condenser during the time delay.
The Examiner notes that Knight does teach a signal is sent to the first recovery valve of the HVAC system to recover refrigerant from the cooling circuit (see paragraph [0026] which notes the controller sending a signal to open 62), and while Knight does not specify that this signal is at a subsequent time based on the first signal, there are only two possibilities of when the signal is sent to the recovery valve. Namely, this signal can only be sent at the same time as sending the first signal to switch modes or after. 
However, Kanazawa teaches a control for multi-air conditioner system (Kanazawa, Title) which features a controller for regulating operation of the compressor (Kanazawa, Fig. 2, see col. 4 lines 35-40 which notes that the controller 53 controls the compressor) and a controller for controlling a time delay (Kanazawa, Fig. 2, see col. 4, lines 35-56 which notes how controller 52 controls the opening of a recovery valve, see col. 2, lines 57-65 which outlines the recovery control operation which is predicated on the opening/closing of the control valve noted in Fig. 2), further featuring a control of setting a time corresponding to a period of recovery control for recovering refrigerant by controlling the opening degree of a control valve during the recovery operation (Kanazawa, col. 2, lines 57-65), wherein the recovery control is executed at a time interval after the start of a heating operation (Kanazawa, col. 4, lines 1-15). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight with the teaching of opening the recovery valve at a subsequent time after switching operation modes, as taught by Kanazawa, as there are only two possibilities of when the recovery valve is opened with the switching of operation modes (i.e. either at the same time of switching or shortly after switching modes) thus making the combination obvious to try to one of ordinary skill in the art, in order to assess the benefits a time delay in opening the recovery valve has on the HVAC system.

Regarding claim 21, Knight as modified teaches the HVAC system of claim 18, but does not teach that the three-way valve is configured to switch the HVAC system between the cooling operating mode and the reheat operating mode in less than two seconds based on receiving the first signal.  
However, the claimed time delay is merely a result-effective variable, the general conditions of which are recognized by the prior art. Namely, the claim requires a certain period of time that the time delay comprises. Since Knight as modified teaches a time delay (see Kanazawa which teaches a time delay of 5 or 10 minutes per col. 4, lines 1-15), it is not considered inventive or patentability distinguishable to determine an optimum or application specific range for the length of the time delay. Further, the Examiner notes that Applicant’s disclosure notes that the time delay can be between 1 second to 10 minutes (see paragraph [0022] in Applicant’s published specification), which is sufficed by Knight as modified. 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified with switching modes in less than two seconds, in order to assess how this time delay benefits the recovery operation. 

Regarding claim 22, Knight as modified teaches the HVAC system of claim 18, wherein the time delay is greater than or equal to two seconds (see Kanazawa which teaches a time delay of 5 or 10 minutes per col. 4, lines 1-15 and suffices the claim).  

Regarding claim 24, Knight as modified teaches the control system of claim 11, wherein the controller is configured to determine the time delay based on one or more operating conditions of the HVAC system, and wherein the one or more operating conditions comprises a relative lengths of the cooling circuit and the reheat circuit (Kanazawa, col. 2, lines 55-65 which notes the time delay is based on a continuation time of the operation which is analogous to the lengths of the circuits). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Kanazawa, as applied to claim 18, further in view of Ares (US 4,711,094 – provided by Applicant in the IDS).

Regarding claim 19, Knight as modified teaches the HVAC system of claim 18, but does not teach operating such that a first pressure within the cooling circuit is generally equal to or greater than a second pressure within the reheat circuit prior to the three-way valve switching from the cooling operating mode to the reheat operating mode.  
Ares teaches a reverse heat reclaim coil (Ares, Title) with equalizing of pressure between the reheat coil and the refrigeration system (Ares, 35, Fig. 1, see col. 4, lines 9-14) in order to preventing hammering. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified, with the equalizing of pressure between the reheat circuit and the cooling circuit, as taught by Ares, in order to prevent hammering (Ares, col. 4, lines 9-14). 

Regarding claim 20, Knight as modified teaches the HVAC system of claim 18, but does not teach operating such that a first pressure within the cooling circuit is generally equal to or less than a second pressure within the reheat circuit prior to the three-way valve switching from the reheat operating mode to the cooling operating mode.  
Ares teaches a reverse heat reclaim coil (Ares, Title) with equalizing of pressure between the reheat coil and the refrigeration system (Ares, 35, Fig. 1, see col. 4, lines 9-14) in order to preventing hammering. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified, with the equalizing of pressure between the reheat circuit and the cooling circuit, as taught by Ares, in order to prevent hammering (Ares, col. 4, lines 9-14). 

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments begin by addressing the 35 USC 103 rejections made in the previous office action, specifically noting that Knight as modified does not teach the amendment to claim 1. Specifically applicant asserts that Knight and Kanazawa do not teach claim 1. In regard to this argument, the Examiner respectfully finds the argument moot as the amendment relies on previously rejected claim 2 being incorporated into claim 1, where in the previous office action claim 2 was rejected with a further combination and does not rely on Knight in view of Kanazawa. Since the argument makes no mention of the Peterson reference which was utilized to teach claim 2, the argument is found moot in light of new grounds of rejection to claim 1. 
Applicant further argues that the Peterson reference is non-analogous art, asserting that one of ordinary skill in the art would not combine the features of Peterson with Knight as Peterson is not in the same field of endeavor or solving the same problem. The Examiner has considered the argument and respectfully disagrees as the arguments are not addressing the merit in which Peterson is applied to the rejection. Namely, the combination with Kanazawa teaches the use of a time delay to switch the valve, but lacks the physical use of a time delay relay. The way in which Peterson was applied was to teach that it is known for controllers to use a time delay relay to maintain the position of a valve, as explicitly noted in the rejection. The rejection was crafted in this way to establish that Peterson is solving the same problem as required by the claim, namely being the use of a time delay relay to execute a time delay in regard to a valve control. The use and field of endeavor that Peterson is in is not germane to the combination, as the combination is simply to establish the use of a time delay relay to execute a time delay. 
Applicant further argues the rejection of claims 11 and 18, specifically arguing against the Brykalski reference. With regard to these arguments, they are found moot in light of a new grounds of rejection to claims 11 and 18. Applicant further argues that the motivation to combine Knight and Kanazawa relies on a conclusory statement. The Examiner has considered the argument and respectfully disagrees as the rejection established what is missing in Knight and how Kanazawa teaches the same concept, thereby making the combination obvious to try at the very least. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763